Citation Nr: 1602018	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  12-00 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable evaluation for umbilical hernia.

3.  Entitlement to an evaluation in excess of 10 percent for thoracolumbar strain.

4.  Entitlement to an evaluation in excess of 10 percent for left elbow strain.

5.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from December 2004 to December 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Following the Veteran's request for a videoconference hearing before the Board, jurisdiction over the matters was transferred to the Oakland, CA RO.

In December 2015, the Veteran was scheduled for a videoconference hearing before the Board, per his request.  See January 2012 VA Form 9.  The Veterans Appeals Control and Locator System (VACOLS) Veteran indicates that the Veteran did not appear for the scheduled hearing.  

Around January 2012, the Veteran could not be located for a period of time.  However, a review of the record indicates that he later appeared for a VA examination, located close to his originally provided address, in November 2013.  VACOLS reflects that the Veteran's address was updated prior to notice of the hearing, and that notice was sent to that address.  Neither the Veteran, nor his representative, have requested another hearing.  Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

The Veteran last had a VA examination to address the severity of his PTSD in September 2010.  The Veteran was also scheduled for a VA examination to address the severity of his service connected PTSD and umbilical hernia in April 2013, having had hernia repair surgery in October 2009.  Notice of the examinations was sent to his last known address in Montana.  However, the record indicates that the Veteran could not be located for a period of time, despite substantial efforts undertaken by the Ft. Harrison VA Medical Center (VAMC).  Since then, VA has received the Veteran's current address, as explained above regarding his requested Board hearing.  Accordingly, the Board concludes that a remand is warranted to afford the Veteran an opportunity to report for VA examinations to address the severity of his PTSD and umbilical hernia.  

In June 2009, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to VA) to the Oakland, CA RO relating to treatment at the Chico, CA Vet Center.  VA has not apparently requested any records from the Chico, CA Vet Center, and no Vet Center records have been associated with the claims file.  VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers and other non-Federal governmental sources.  38 C.F.R. § 3.159(c)(1).

VA also obtained medical records from the Sacramento VA Medical Center, and records dated through August 3, 2010, from the Chico, CA Community Based Outpatient Clinic (CBOC), as well as 4 pages of records from the VAMC in Ft. Harrison, MT.  Those 4 pages are dated in from February 2012 through February 2013, and reflect that the Veteran could not be located at that time.  The records document no treatment at any VA facility in Montana, although the Veteran has claimed he received treatment at the VA CBOC in Lewistown, MT, and the Ft. Harrison, MT VAMC.  See January 2012 Statement in Support of Claim.  Upon remand, any outstanding VA medical records should be sought.  See 38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Issues 3 through 5, listed above, were denied by the Winston-Salem, RO, in the October 2010 rating decision.  The Veteran filed a timely Notice of Disagreement (NOD) to these determinations.  To date, a Statement of the Case (SOC) has not been issued covering these issues.  When a NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the Agency of Original Jurisdiction (AOJ).  for issuance of an SOC.  Id.  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal. 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to identify the name and address of any medical providers (private and/or VA) from whom he has received treatment for the disorders at issue since August 3010.  Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

Regardless of the response from the Veteran, at the very least, attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records from the Chico, CA Vet Center, records from the Chico, CA CBOC dated after August, 3, 2010, records from the Lewistown, MT CBOC, and any outstanding records from the Ft. Harrison, MT VAMC.  

All actions to obtain the records should be documented. Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e) and given an opportunity to provide them.

2  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims folder, and any additional evidence obtained, must be made available to the examiner for review.

All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a picture of the nature and extent of the Veteran's PTSD.  The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria.

The examiner is asked to comment on the functional impairment resulting from the service-connected PTSD as it may affect his ability to function and perform tasks in an occupational setting.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected umbilical hernia.  The claims folder, and any additional evidence obtained, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination. 

All indicated tests and studies should be accomplished and the findings then reported in detail.  As part of this examination, the examiner should specifically comment on the following:

a.  The size of any hernia found on examination, as well as whether it is recurrent, readily reducible and required to be supported by a truss or belt; and

b.  The size and shape of any post-operative scars, to include whether there is underlying soft tissue damage or whether the scar is unstable (in that there is frequent loss of covering of skin over the scar), adherent, painful on examination, or causes any limitation of function or other indirect sequelae.  If the examiner determines that any of the post-operative scars found on examination result in limitation of function, please discuss the affected part and degree of limitation of function/motion of the affected part.

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

5.  Issue a Statement of the Case as to the issues of entitlement to an evaluation in excess of 10 percent for thoracolumbar strain, entitlement to an evaluation in excess of 10 percent for left elbow strain, and entitlement to a TDIU.  Advise the Veteran and his representative of the procedural requirements to perfect an appeal as to these issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




